Citation Nr: 1228694	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  11-01 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active duty service from May 1944 to November 1945.

In May 2009, the Veteran filed for a claim for increased rating for his bilateral hearing loss.  In a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, the Veteran was informed of the proposal to reduce his hearing loss rating from 10 percent to noncompensable.   A July 2010 rating decision finalized the reduction from 10 percent to noncompensable, effective October 1, 2010.  

The Veteran appealed the rating decision to the Board of Veterans' Appeals (Board), again stating that he had requested an increase in the rating as his hearing loss had gotten worse, but had been reduced instead. 

In June 2012 the Board remanded the claim for another Board hearing to be scheduled. 

In July 2012 a Board videoconference hearing was held before the undersigned; the transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to comply with the VA's duty to assist.  This duty includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At his hearing the Veteran testified that he has difficulty hearing conversations and indicated that his hearing loss had gotten worse since the last VA examination, which was in October 2010.  Based on the Veteran's testimony that his hearing has gotten worse and the age of the most recent findings, an examination is necessary to determine the Veteran's current disability level. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for VA audiology examination to determine the current level of the Veteran's hearing.  The examiner shall review the claims file.  In addition to providing all test results necessary, the examiner is to fully describe the status and functional impact of the Veteran's bilateral hearing loss disability on his day-to-day life.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



